                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jarrett Dewayne Dixon                                              Docket No. 7:18-CR-38-1BR

                                Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Jarrett Dewayne Dixon, who, upon an earlier plea of guilty to
Distribution and Possession with Intent to Distribute a Quantity of Heroin, in violation of 21 U.S.C. §
841(a)(1) and 21 U.S.C. § 841(b)(1)(C), was sentenced by the Honorable W. Earl Britt, Senior U.S. District
Judge on August 29, 2018, to the custody of the Bureau of Prisons for a term of 20 months. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
3 years.

        On July 24, 2019, a Petition for Action on Supervised Release was filed with the court reporting
that the defendant did not have a viable release plan and would be homeless at the time of his release from
the residential re-entry center on August 8, 2019. At that time, the conditions of supervised release were
modified, and he was authorized to remain at the residential re-entry center for up to an additional 120 days.

        Jarrett Dixon was released from custody on August 8, 2019, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

       Ultimately, Dixon was released from the residential re-entry center as scheduled on August 8, 2019
and is residing with his mother at her home in Jacksonville, North Carolina. As such, the condition
authorizing him to remain at the residential re-entry center is no longer necessary and it is respectfully
recommended that it be removed.

PRAYING THAT THE COURT WILL ORDER that the condition authorizing that the defendant remain
at the residential re-entry center be removed.

Except as herein modified, the judgment shall remain in full force and effect.



Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Robert L. Thornton                                /s/ Kristyn Super
Robert L. Thornton                                    Kristyn Super
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: 910-346-5104
                                                      Executed On: October 22, 2019
Jarrett Dewayne Dixon
Docket No. 7:18-CR-38-1BR
Petition For Action
Page 2
                                     ORDER OF THE COURT
                                22
Considered and ordered this _________             October
                                         day of ____________________, 2019 and ordered filed and
made a part of the records in the above case.

_______________________
W. Earl Britt
Senior U.S. District Judge
